Name: Commission Regulation (EC) No 2527/98 of 25 November 1998 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character' provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  marketing;  foodstuff;  agricultural activity
 Date Published: nan

 Avis juridique important|31998R2527Commission Regulation (EC) No 2527/98 of 25 November 1998 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character' provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 317 , 26/11/1998 P. 0014 - 0018COMMISSION REGULATION (EC) No 2527/98 of 25 November 1998 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character` provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (1), and in particular Article 9(2)(b) thereof,Whereas, in accordance with Article 7 of Regulation (EEC) No 2082/92, the Member States have forwarded to the Commission applications for the entry of certain names in the register of certificates of specific character;Whereas the names so registered are entitled to use the description 'traditional speciality guaranteed` which is reserved for them;Whereas a number of objections concerning the name 'Mozzarella` have been sent to the Commission in accordance with Article 8 of the abovementioned Regulation following the publication in the Official Journal of the European Communities (2) of the main points of the application for registration;Whereas the Commission has asked the Member States concerned, in accordance with Article 9(2) of that Regulation, to seek agreement between themselves; whereas no agreement has been reached and it is therefore up to the Commission to decide on the registration of the name concerned;Whereas consideration of the various observations in the abovementioned objections has not shown that the specification forwarded by the applicant Member State does not comply with the conditions set out in Articles 2, 4, 5 and 6 of that Regulation; whereas, in fact, this specification is found to establish a specific and traditional character;Whereas, with regard to the inspection of the specific character of the product referred to in Article 6 of that Regulation, the applicant Member State has stated that a physical inspection must be carried out to check the presence of and correct preparation of the natural starter; whereas inspection also involves the taking of samples of the finished product for the purposes of checking its organoleptic, chemical and microbiological characteristics using official or recognised methods; whereas these factors are among the main points of the specification;Whereas the name 'Mozzarella` is entitled to be entered in the 'Register of certificates of specific character` and protected at Community level pursuant to Article 13(1) of Regulation (EEC) No 2082/92 as a traditional speciality guaranteed; whereas this does not prevent continued use of this name in accordance with a specification other than that which is protected provided that the labelling does not bear the Community symbol or description;Whereas the Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2301/97 (3), as amended by Regulation (EC) No 954/98 (4);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Certificates of Specific Character,HAS ADOPTED THIS REGULATION:Article 1 The name in Annex I to this Regulation is hereby added to the Annex to Regulation (EC) No 2301/97 and entered in the 'Register of certificates of specific character` in accordance with Article 9(1) of Regulation (EEC) No 2082/92.It shall be protected in accordance with Article 13(1) of that Regulation.The main points of the specification are shown in Annex II. They replace the points published in Official Journal of the European Communities No C 246 of 24 August 1996, page 9.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 9.(2) OJ C 246, 24. 8. 1996, p. 9.(3) OJ L 319, 21. 11. 1997, p. 8.(4) OJ L 133, 7. 5. 1998, p. 10.ANNEX I Cheeses- MozzarellaANNEX II 'APPLICATION FOR REGISTRATION OF A SPECIFIC PRODUCTCouncil Regulation (EEC) No 2082/92National dossier number: 11. Competent authority (author of message):Name: Ministero Delle Risorse Agricole, Alimentari e ForestaliTel.: (39 6) 4665; Fax: 06/47439712. Applicant group:(a) Name: Associazione Italiana Lattiero-Casearia(b) Address: Corso di Porta Romana 2, Milan, Italy(c) Composition: Cooperative and private producers in the dairy industry, approximately 50 members of which are producers of mozzarella (by-laws enclosed)(a) Name: Confederazione Cooperative Italiane Settore Lattiero-Caseario(b) Address: Via Dei Gigli D'Oro 21, Rome, Italy(c) Composition: Cooperative producers in the dairy industry, approximately 20 members of which are producers of mozzarella (by-laws enclosed)3. Name of product:Mozzarella (traditional name not translatable into other languages) with EC symbol and indication as per Regulation (EC) No 2515/944. Type of product: 1.35. Specification: (summary of requirements under Article 6(2))(a) Name of product:Mozzarella (traditional name not translatable into other languages) with EC symbol and indication as per Regulation (EC) No 2515/94(b) Specific production or manufacturing method:includes exclusively the following stages, to be carried out in a continuous cycle in the same plant:- pre-ripening, if necessary, of the milk with a lactic starter (1),- pasteurisation of the milk at a minimum temperature of 71,7 °C for 15 seconds or equivalent process,- inoculation of the milk with natural starter,- addition of liquid bovine rennet, with between 20 and 30 % pepsin activity,- rennet coagulation at 35 to 39 °C,- cutting, breaking and separation of whey from the curd,- lactic ripening of the curd up to a pH of 5,0 to 5,4,- cutting of the ripened curd into pieces,- curd stretching (operation of heating the curd with hot water, sometimes with salt added, with a final temperature of the curd between 58 and 65 °C),- hot moulding of the curd,- hardening in cold water, sometimes with salt added,- packaging.(1) Preparation of natural starterInitial starter- Heating of raw milk which has not been refrigerated, at a temperature of at least +63 °C for a minimum period of 15 minutes (or time/temperature combinations of equivalent minimum effect)- Cooling to incubation temperature (t=42 to 50 °C)- Incubation up to an acidity of 14 to 24 °SH for 100 ml- Cooling to a temperature lower than +8 °C- Refrigerated storage at a temperature no greater than +4 °C.Subsequent starters- Inoculation of raw milk, which may also be refrigerated, with a minimum of 4 % of the first starter- Heat treatment as for the first starter- Cooling to incubation temperature (t=42 to 50 °C)- Incubation up to an acidity of 14 to 24 °SH for 100 ml- Cooling to a temperature lower than +8 °C- Refrigerated storage at a temperature no greater than +4 °C.Starter ready for useStarter ready for use must:- have an acidity between 16 and 30 °SH for 100 ml,- have a minimum thermophilic streptococci content of 108 cfu (*)/ml,- have negative phosphatasic activity,- be used in production within three days after being prepared.(*) cfu = colony-forming units.(c) Traditional characteristics:Mozzarella is the product of a well-established technology in the making of fresh pasta filata cheese, and is part of the Italian dairy tradition.In its most traditional form - the form in question in this product specification - mozzarella must be made with whole milk which is raw when it arrives at the plant and adjusted, if necessary, only for the fat content; the decisive factor is the natural starter, which must be prepared with milk coming from the same area as that used at the cheese production plant and must be used on the spot.This is a culture of lactic bacteria characterised by resistance to heat, rapid growth and acidification. It is obtained through the selective enrichment of the lactic microflora naturally present in raw milk, and retains the initial microbiological quality of the milk. A properly prepared natural starter is usually made up of an undefined mixture of strains of Streptococcus thermophilus, which may be accompanied by enterococci and heat-resistant lactic bacteria. This group of lactic flora helps in determining the final characteristics of the product.(d) Product description:Traditional-type mozzarella is a soft pasta filata cheese (as defined by the Codex Alimentarius), with lactic fermentation. It can have a spheroid shape (weighing from 20 to 250 g), sometimes with a "head", or it can be plaited (weighing from 125 to 250 g).Traditional-type mozzarella is packaged and sold in a protective covering and in contact with a packing medium, made up of water and sometimes salt, which is in direct contact with the product if the covering is hermetically sealed and in contact by diffusion if it is perforated or permeable.Organoleptic characteristicsAppearance:- No rind, but with a soft skin- Smooth, shiny, even surface, milk-white colour- Typically fibrous consistency, more pronounced initially, layered and releasing a milky liquid when cut or squeezed lightly. It may then have pockets in which this liquid collects- Absence of eyes- Even, milk-white colour, with no spots or veins.Consistency: soft and slightly elastic.Taste: distinctive, savoury, fresh, delicately acidulous.Aroma: distinctive, fragrant, delicate, of lightly acidulous milk.Chemical characteristics- Dry matter fat content: minimum 44 % (m/m)- Moisture: for the spheroidal shape, 58 to 66 % (m/m); for the plaited shape, 56 to 62 % (m/m)- Moisture of the non-fat portion: 69 to 80 % (m/m)- Phosphatasic activity not greater than 12 Ã ¬g of phenol per gram of cheese- pH: 5,1 to 5,6- L(+) lactic acid: greater than 0,2 % (m/m) in samples analysed within three days after the production date- Sodium chloride (NaCl) not greater than 1 % (m/m)- Furosine: maximum 10 mg to 100 g of protein.Microbiological characteristicsTypical microflora resistant to curd stretching, in an amount of not less than 107 cfu/g in samples analysed within three days after the date of production.PreservationThe product should be stored at a temperature between 0 and +4 °C. The maximum storage temperature must be given on the label along with the expiration date, which is indicated by the words "Use by. . ." followed by the day and month.(e) Minimum requirements and inspection procedures:Inspection will cover the following:- On the premises of firms (at the manufacturing stage): checking that the preparation of the natural starter (initial starter, subsequent starters and starter ready for use) is correct, this aspect being defined as a factor determining the traditional character of the product.- Later, inspection will involve the taking of samples of the finished product on the premises of firms and distributors, for the purposes of checking the organoleptic characteristics, all the chemical characteristics (using standard recognised official methods, e.g. those of the IDF and ISO) and the microbiological characteristics as regards the count of characteristic microflora (using microbiological methods that are either standard or are recognised in the scientific literature on the subject).6. Request for protection pursuant to Article 13(2): no`